[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant has filed a Motion to dismiss Second Revised Complaint (#120). Though the motion refers only to P.B. Sections 10-30 and 10-31, the court specifically considers the Motion under the provisions of P.B. Section 10-33.
The court notes that the plaintiff has made no attempt to comply with the response requirements of P.B. Section 10-31(b); in other words nothing was filed to refute defendant's position.
Having carefully reviewed the authorities and assertions of the plaintiff, the court finds it is appropriate to grant the Motion to Dismiss (#120).
The matter is dismissed.
  ___________________ BRENNAN, JR., J.